Citation Nr: 9909012	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-20 405A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for residuals of 
surgery for degenerative disc disease (DDD) of the 
lumbosacral spine, currently evaluated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
September 1976 to March 1995, and one year, nine months of 
prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on August 19, 1998, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD and an increased rating for his service-connected DDD of 
the lumbosacral spine.  In this regard, the most recent VA 
orthopedic rating examination was in August 1996.  The 
veteran also underwent a VA psychiatric examination in August 
1996, with respect to his claim seeking entitlement to 
service connection for PTSD.  

On the occasion of the August 1998 hearing at the RO, the 
veteran testified that he had initially had back surgery 
during service, following which he has had urinary 
incontinence but had recently, in February 1998 undergone 
additional VA lumbosacral surgery after which he has had to 
use a wheel chair and Canadian crutches.  (Pages two thru 
nine of the transcript of that hearing).  

Following appeal of the March 1997 rating action, a January 
1998 rating action confirmed and continued the denial of a 
rating in excess of 40 percent for the service-connected 
residuals of surgery for DDD of the lumbosacral spine but 
rating actions in May and again in August 1998 deferred 
adjudication of this issue pending receipt of additional VA 
evidence.  

Also, since the March 1997 rating action additional clinical 
evidence and the transcript of the veteran's testimony are 
now on file.  These reflect that he had additional VA 
lumbosacral surgery in February 1998 shown by a February 1998 
VA operative report to be a microdiscecteomy at L4-5 on the 
right.  However, the veteran has not had a VA orthopedic 
rating examination since February 1998 and has never had a VA 
neurology rating examination, even though his disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 
(1998) for intervertebral disc syndrome (IVDS) which includes 
neurological symptoms.  

The VA must consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (1998).  Also, 38 C.F.R. § 4.10 (1998) 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  In this regard, an adequate 
examination requires that a disability be viewed in relation 
to its whole history.  

With respect to the evidence required for a full evaluation 
of orthopedic disabilities, when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (1998) must also be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  Ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1998) or 38 C.F.R. § 4.45 (1998).  Moreover, 38 C.F.R. 
§ 4.14 (1998) (avoidance of pyramiding) does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The guidance provided in DeLuca must be 
followed in adjudicating a claim for a higher rating of a 
musculoskeletal disability.  

In reference to the veteran's claim seeking entitlement to 
service connection for PTSD, the Board noted that since the 
August 1996 VA psychiatric examination, which yielded a 
diagnosis of PTSD, there have been a number of additional 
diagnoses of PTSD.  The RO had denied the claim on the basis 
of the absence of a stressor.  

The veteran testified that he was not awarded a Combat 
Infantryman Badge (CIB) because he was not in the infantry 
but was in an artillery unit, serving as a fire support 
sergeant or specialist in Saudi Arabia during the Persian 
Gulf Crisis, in Haiti, and in Somalia (pages 10 thru 12 of 
the transcript) and while in Saudi Arabia he removed money 
from a corpse which had no head and concerning which he has 
been obsessed since service by virtue of continuing to see 
images of this corpse (pages 19 and 20).  He also testified 
that he came under sniper fire in Somalia when he served as a 
convoy coordinator and once when he awoke in his tent he 
discovered a local citizen attempting to steal a weapon 
(pages 12 and 13, and page 21).  He saw dead bodies in 
Somalia and when serving as a convoy coordinator in Haiti 
(page 13, and the veteran's October 1996 stressor letter).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.303(f) (1998).  

The RO has denied the claim for service connection for PTSD 
on the basis of the absence of a verifiable inservice 
stressor.  It would seem implicit in this finding that the RO 
has determined that the veteran did not engage in combat.  
However, the United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals) 
(Court) has determined that with respect to the application 
of 38 U.S.C.A. § 1154(b) West 1991) and; 38 C.F.R. § 3.304(d) 
(1998) that there must be a specific factual finding as to 
whether a claimant engaged in combat.  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  Thus, the RO should expressly 
adjudicate this factual matter.  

In March 1997, the Court discussed each of the three elements 
of a PTSD claim as defined by 38 C.F.R. § 3.304(f).  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As to the first element of a 
PTSD claim, that medical evidence establishes a "clear 
diagnosis" of PTSD, the Court in Cohen initially noted that 
there have been recent changes in the DSM criteria, which are 
incorporated into VA regulations by reference.  The new DSM-
IV criteria, revised in 1994, focus more on the subjective 
experience of the veteran than on objective evaluation of 
stressors used by the older criteria (DSM III and DSM III-R).  
DSM-III-R provides that an essential feature of a PTSD 
diagnosis is that certain symptoms follow an event that is 
outside the range of usual human experience and that would be 
markedly distressing to almost anyone, e.g. serious threat to 
one's life or physical integrity or seeing another person 
seriously injured or killed as the result of an accident or 
physical violence.  (DSM-III further required that the 
stressor be one that would evoke significant symptoms of 
distress in almost everyone).  In contrast, DSM-IV eliminates 
the requirements that the stressor be outside the range of 
usual human experience and be markedly distressing to almost 
anyone.  Instead, DSM-IV provides that a stressor is 
sufficient if (1) a person was exposed to a traumatic event 
in which the person experienced, witnessed or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others, and (2) the person's response 
must have involved intense fear, helplessness or horror.  
Cohen, at 141. 

The Court further concluded in this regard that if, during 
the pendency of a claim, the applicable DSM criteria changed, 
then an examination should diagnose the veteran with due 
regard to the PTSD criteria in effect at the time the claim 
was filed, and all subsequent DSM criteria, and provide the 
evaluation most favorable to the veteran.  Cohen, at 139; 
Karnas, supra.  VA regulatory amendments that became 
effective on November 7, 1996, provide that DSM-IV will now 
be used to evaluate psychiatric claims, see Schedule for 
Rating Disabilities; Mental Disorder, 61 Fed. Reg. 52,695 
(1996). 

As to the second element of a PTSD claim, that credible 
supporting evidence shows that the claimed in-service 
stressor actually occurred, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor, and the veteran's lay testimony regarding the 
stressors is insufficient, standing alone, to establish 
service-connection.  Moreau v. Brown, supra, 9 Vet. App. at 
395; Doran v. Brown, 6 Vet. App. 283 (1995).  

The veteran has executed a VA PTSD stressor questionnaire 
form in October 1996 but it appears that the information 
provided is not specific enough for verification.  Thus, the 
veteran should be requested to provide the date of the 
incident to within seven days, type and location of the 
attack, numbers and full names of casualties, unit 
designation to the company level, including individuals in 
the aircraft, and other units involved.  

Thus, on REMAND the RO should attempt to contact the veteran 
to obtain specific data relating to the stressors detailed in 
his October 1996 report and in his testimony.  See Zarycki v. 
Brown, 6 Vet. App. 91, 98-99 (1993); West v. Brown, 7 Vet. 
App. 70 (1994).  

Then, the case should be referred for verification of 
inservice stressors by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly U. S. Army and 
Joints Services Environmental Support Group (ESG).  

The Board acknowledges that at the 1998 hearing the veteran's 
service representative indicated that a remand was not 
requested, to include not obtaining private clinical records 
from a private psychiatrist (whose August 1998 statement 
reflect merely a bare diagnosis of PTSD without any rationale 
or discussion of the basis for such diagnosis) and a private 
psychologist (whose June 1996 psychological testing report, 
together with treatment records of May and June 1996, June 
and August 1998 statements are of file).  Nevertheless, the 
Board concludes that additional development of the record is 
required prior to appellate disposition of the veteran's 
claims.  Should the veteran or his representative desire to 
submit treatment records of the aforementioned private 
psychologist and private psychiatrist they may feel free to 
do so.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD and service-
connected DDD lumbosacral spine, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should advise the veteran of 
the need for greater specificity in 
verifying reported stressors during 
service in Vietnam.  To this end, the RO 
should arrange for a representative of 
the VA to contact the veteran with regard 
to developing specific information 
concerning the stressor incidents, which 
he claimed that he experienced in the 
Persian Gulf Crisis, Somalia, and Haiti.  
Specifically, detailed information should 
be recorded concerning the claimed 
stressors to include approximate dates, 
times, locations and identities of those 
individuals involved, including their 
names, ranks and units.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  

3.  Thereafter, the RO should contact the 
National Archives and Records 
Administration, ATTN: NCPNA-O, 9700 Page 
Boulevard, St. Louis, Missouri 63132, and 
request copies of the morning reports for 
the veteran's unit pertinent to the 
events identified in the statements of 
the veteran.  The RO should also attempt 
to obtain the operational reports, 
lessons learned statements, or any other 
information regarding activities of the 
veteran's unit during the time frame 
cited that would shed light on the events 
related by the veteran.  

4.  Following completion of the above 
development, the RO should review the 
file and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the DD-214 form 
and the DA Form 20, or equivalent, and 
all associated documents, should be sent 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 7798 
Cissna Road, Springfield, Virginia 22150.  
They should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  Any 
information obtained is to be associated 
with the claims folder.  

Following completion of the above 
development, the RO should review the 
file and prepare a summary of all the 
claimed stressors.  

This summary, together with a copy of the 
DD-214 form and the DA Form 20, or 
equivalent, and all associated documents, 
to include copies of the veteran's 
service personnel and service medical 
records contained in the claim file and 
such additional documents as are obtained 
pursuant to the above actions, should be 
sent to the USMC Historical Center, 
Archives Section, Building 58, Washington 
Navy Yard, Washington, D.C. 20374-0580.  
They should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  Any 
information obtained is to be associated 
with the claims folder.  

5.  The RO should arrange for the veteran 
to be accorded an examination by a board 
of two VA psychiatrists, if available, 
who have not previously examined him to 
determine the diagnosis of all 
psychiatric disorders that are present.  

The RO must specify for the examiners the 
stressor or stressors that it has 
determined are established by the record 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and, whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  

The examination report should reflect 
review of pertinent material in the 
claims folder.  If the diagnosis of PTSD 
is deemed appropriate, the examiners 
should comment upon the link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the RO and state whether 
it was sufficient to cause PTSD.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.  The claims folder must be 
made available to the examiners for 
review prior to, and during, the 
examination.

6.  The veteran should also be afforded 
VA orthopedic and neurological 
examinations to ascertain the severity of 
the low back disorder.  All indicated 
tests and studies should be accomplished 
and all clinical findings and subjective 
complaints should be reported in detail.  

Special attention should be given to the 
presence or absence of pain, and the 
examiners should state at what point in 
the range of motion any pain occurs and 
at what point pain prohibits further 
motion.  The examiner(s) should describe 
any limitation of motion, instability and 
weakness, lack of normal endurance, 
functional loss due to pain, pain on use, 
weakened movement, excess fatigability, 
and incoordination.  These factors should 
be expressed in terms of additional 
limitation of motion, if possible.  The 
examiner(s) must obtain active and 
passive range of motion (in degrees) and 
state the normal range of motion.  The 
examiner(s) should also state whether 
there is any limitation of function and 
describe it.  The examiner(s) should 
provide complete rationale for all 
conclusions reached.  All positive and 
negative findings must be recorded with 
respect to relevant symptoms, e.g., 
sciatic neuropathy, characteristic pain 
and demonstrable muscle spasm, ankle 
jerk, or other neurological findings 
appropriate to the site of diseased disc.  
If sciatic neuropathy is noted, it is 
requested that the examiners describe the 
extent of the symptomatology, in terms of 
effect on sensory and motor functions.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  

8.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 
Vet. App. 461, 464 (1992); and Ardison v. 
Brown, 6 
Vet. App. 405, 407 (1994).

9.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD in light of 
Cohen, supra.  With respect to the claim 
for service connection for PTSD, the RO 
must make a specific factual 
determination, as indicated above, as to 
whether the veteran actually engaged in 
combat, for the purpose of determining 
whether the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are 
applicable.  

The RO should also reconsider the 
veteran's claim seeking entitlement to an 
increased evaluation for DDD of the 
lumbosacral spine.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions and 
reflects detailed reasons and bases for 
the decision reached.  

10.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to further develop the record and 
the Board does not intimate any opinion, either factual or 

legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 13 -


